330 P.2d 121 (1958)
TOIYABE SUPPLY COMPANY, a corporation, and B.E. O'Malia, Appellants,
v.
ARCADE DRESS SHOPS, INC., Respondent.
No. 4082
Supreme Court of Nevada
October 6, 1958.
Guild, Busey and Guild and Howard L. Cunningham, of Reno, for Appellants.
PER CURIAM.
Arcade Dress Shops, Inc. obtained a judgment against Toiyabe Supply Company and B.E. O'Malia and Gladys Hosang for damages for the conversion of certain store fixtures. Hosang did not appeal and the judgment stands as against her. Appellants contend that the record does not support a judgment against them. They represent that they are the owners and lessors of the premises in which the fixtures were used (most of which were movable fixtures not affixed to the building) and insist that the record is bare of any evidence showing any conversion by them other than the mere fact that they were the owners of the real estate. Further, they represent that the record demonstrates that at the time of trial Hosang claimed title to the fixtures and admitted that they were then in her possession.
Respondent Arcade Dress Shops, Inc., owner of the fixtures, filed no answering brief, and we heretofore entered an order to the effect that it had waived its right to argue the case. Rules of the Supreme Court, XI (3).
Under these circumstances this court may, in its discretion, regard the default of the respondent as a confession of error, and reverse the judgment as to the appellants without consideration of the merits of the appeal. Hartford Mining Co. v. Home Lumber & Coal Co., 61 Nev. 1, 107 P.2d 128, 114 P.2d 1091. In our view this is an appropriate case for such method of disposition.
Judgment reversed as to these appellants.